Citation Nr: 9923735	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's sister


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for frozen feet.  The case previously came before 
the Board and was remanded to the RO for additional medical 
evidence regarding the veteran's bilateral foot condition.  
The RO has since returned the case to the Board for appellate 
review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran reported sustaining cold injury of his feet 
in Alaska during his active military service, and he 
currently has a diagnosis of residuals of frostbite.


CONCLUSION OF LAW

Residuals of frozen feet was incurred during active wartime 
service.  38 U.S.C.A. § 1110, 5107(b)(West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is also satisfied that all 
appropriate development has been accomplished and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As indicated above, the veteran contends that he sustained a 
frozen feet injury during active military service and that 
service connection for the residuals for this freezing cold 
injury is thus warranted.  After review of the record, the 
Board finds that the evidence supports that he has a frozen 
feet disability that was manifested during active wartime 
service and that service connection is appropriate. 

The evidence from the most recent VA examination in February 
1999 specifically focused on cold injury protocol examination 
of the veteran's feet.  The VA doctor noted in the 
examination report the veteran's history of a cold injury in 
the Aleutian Islands in 1943, when the veteran developed 
blisters on his heel that required scraping after being on 
guard duty in a blizzard.  As part of the examination the 
veteran complained that his feet hurt and are blue in cold 
weather, with constant numbness and tingling, and recurrent 
fungal infections in the left interdigital spaces.  He also 
reported that his ankles stiffen and the right ankle swells 
more than then left.  Upon examination, the veteran's feet 
showed acrocyanosis of the skin, right ankle edema, with 
atrophy of the toes and mild fungus on skin of the right 
ankle.  The feet skin was cold, dry, and rough.  There were 
no scars or nail abnormalities noted.  Neurological reflexes 
were decreased and the veteran had decreased sensation to 
touch.  Right ankle stiffness and pain on manipulation was 
noted, along with swelling of both ankles.  The examiner also 
noted edema and hair loss as evidence of vascular 
insufficiency.  The diagnosis was numbness, tingling and 
burning, right ankle stiffness and pain on motion, atrophy of 
the toes with discoloration and fungal infection, and 
coolness and decreased sensation consistent with sequelae of 
frostbite.  

The Board finds that this examination and medical opinion, in 
conjunction with the veteran's reported and documented foot 
problems during active service, provide ample evidence that 
the veteran has a residual frozen feet injury due to military 
service.  The Board first notes that the veteran's service 
medical records are not in evidence, as they were apparently 
among those destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  However, information from 
the hospital cards created by the 0ffice of the Surgeon 
General, Department of the Army, show that the veteran was 
treated in Alaska in January 1944 for a blister on his foot 
due to ill-fitting shoes.

The veteran testified during his March 1998 RO hearing that 
he served in the Aleutian Islands, Alaska, and performed 
outpost guard duty during the wintertime.  He reports that on 
one specific guard duty occasion, he was stranded in a guard 
shack past his normal 4 hour guard rotation because of a 
winter storm.  When he was rescued, he was found slumped over 
and his feet were frozen and swollen.  He further states that 
he was brought to an aid station where he was treated for 
blisters, his heel was scraped and gangrene was observed to 
be setting in.  He was unable to wear shoes for several 
weeks.                     

The Board finds that the veteran is competent to testify 
about an inservice injury, and that cold injury involving 
pain, swelling and blisters of the feet is well within the 
veteran's purview.  The veteran's service records confirm his 
service in Alaska. The Board finds no basis to dispute the 
authenticity of the veteran's account of his frozen feet 
injury in service.  The Board also notes that the claims file 
also contains a November 1995 statement from the veteran's 
sister, as well as her sworn testimony at the veteran's RO 
hearing, indicating that she was informed of the veteran's 
cold injury when one of the veteran's fellow soldiers 
returned home and told her that the veteran was going to be 
fine and was recovering from being found almost frozen.  
Despite the obvious hearsay nature of this statement, this 
evidence is consistent with the other evidence of the 
veteran's frozen feet injury.          

The Board finds that the evidence from the February 1999 VA 
examination provides a diagnosed residual disability due to 
frost bitten feet.  Despite the destruction of the veteran's 
service medical records, the totality of the evidence 
surrounding the veteran's military service supports the 
veteran's service connection claim.  Thus, in accordance with 
38 C.F.R. § 303 (1998), the Board considers his current 
frozen feet residuals to have been incurred in service.    


ORDER

Entitlement to service connection for residuals of frozen 
feet is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

